Citation Nr: 1443709	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability .

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION
	
The Veteran had active military service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, determined that new and material evidence had not received to reopen the previously denied claim of service connection for a back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a letter dated in March 2013, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of entitlement to service connection for a back disability, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).

In a letter dated in March 2013, the Veteran's representative indicated that the Veteran was satisfied with the grant of a 100 percent disability rating for his service-connected bilateral hearing disability, and was therefore withdrawing all other pending claims and appeals.  The only issue on appeal is entitlement to service connection for a back disability.  As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Hence, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The claim of entitlement to service connection for a back disability is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


